Dorsey, J.,
delivered the opinion of the court.
The case now before the court, is emphatically one which it was designed to embrace under the 6th section of the act of 1832, chap. 302. Neither the reversal, or affirmance of the Chancellor’s decree, will determine the merits of the cause; and the purposes of justice will be advanced by remanding the case to the Court of Chancery, and giving the parties an opportunity of amending the bill, answers, and other proceedings in the cause, making new parties thereto, filing the proper exhibits, and taking such testimony as the nature of the case may require. The complainants have filed their bill, praying amongst other things, that a judgment obtained against them as securities of Eliza S. Buchanan, on a bond given to George Torrance, for the purchase money of one-fifth part of the Warren Factory, &c., sold by the latter to the former, *346might be entered satisfied, on the ground, that the said one-fifth having been sold and conveyed under incumbrances created by Torrance, the entire consideration for the said bond and judgment had failed. To warrant the Court of Chancery in entering the judgment satisfied, or perpetually enjoining the same, it must vacate the sale made by Torrance to Eliza S. Buchanan. In the case now before the court, this could not have been done, as neither Eliza S. Buchanan, nor her heirs,, if she were dead, were made parties by the bill, either, as complainants or defendants. Over the rights therefore, by her acquired under the purchase, the Chancellor had no power to adjudicate; ahd consequently could not grant the relief sought, either as to the entry of satisfaction of the judgment, or perpetually enjoining it. Nor could the Chancery Court decree upon the merits of the application, as respects the proceedings in the court of Virginia, against the lands of James A. Buchanan, as the complainants exhibit, in relation thereto, had never been filed; which exhibit was necessary to furnish the court with the dates and character of those proceedings, without the knowledge of which, it was impossible for the court to act advisedly on the subject. The complainant’s exhibit of the first mortgage from Torrance to William Fulford, has never been filed.
For the reasons and purposes assigned, this court will sign an order remanding this case to the Court of Chancery.
cause remanded.